     Case 3:19-cv-01152-WQH-NLS Document 47 Filed 08/13/20 PageID.473 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    THOMAS J. LEWIS and                                   Case No.: 3:19-cv-01152-WQH-NLS
      LETICIA G. LEWIS,
12                                                          ORDER
                                          Plaintiffs,
13
      v.
14
      CHASE AIRPORT
15    MANAGEMENT INC.; COUNTY
16    OF SAN DIEGO; FEDERAL
      AVIATION ADMINISTRATION;
17    and DOES 1-100,
18                                     Defendants.
19
     HAYES, Judge:
20
                The matters before the Court are the Motion to Dismiss filed by Defendant Chase
21
     Airport Management Inc. (ECF No. 39); the Motion to Dismiss filed by Defendant County
22
     of San Diego (ECF No. 40); and the Joint Motion to Strike filed by Plaintiffs Thomas J.
23
     Lewis and Leticia G. Lewis (ECF No. 44).
24
           I.      PROCEDURAL HISTORY
25
                On April 2, 2019, Plaintiffs Thomas J. Lewis and Leticia G. Lewis commenced this
26
     action by filing a Complaint in the Superior Court of California for the County of San
27
     Diego, assigned case number 37-2019-00016853-CU-PO-CTL. See ECF No. 1 at 1, 5. On
28

                                                        1
                                                                              3:19-cv-01152-WQH-NLS
     Case 3:19-cv-01152-WQH-NLS Document 47 Filed 08/13/20 PageID.474 Page 2 of 7



 1   May 22, 2019, Plaintiffs filed the First Amended Complaint (“FAC”) against Defendants
 2   Chase Airport Management Inc. (“Chase”); the Federal Aviation Administration (“FAA”);
 3   and the County of San Diego (“County”). See id. at 2, 5. Plaintiffs brought the following
 4   five causes of action: (1) negligence; (2) harassment; (3) hostile work environment; (4)
 5   hostile living environment; and (5) emotional distress. See id. at 5. Plaintiffs sought to
 6   “[h]old [Defendants] Doe [P]ilots criminally accountable”, declaratory relief, an
 7   unspecified sum in compensatory damages, and punitive damages in the amount of
 8   $25,000,000. Id. at 6. On June 19, 2019, Defendant FAA removed the action to this Court
 9   on the basis of federal question jurisdiction, specifically 28 U.S.C. § 1442(a)(1). See id. at
10   2.
11         On June 25, 2019, Defendant Chase filed a Motion to Dismiss Plaintiffs’ FAC for
12   failure to state a claim upon which relief can be granted pursuant to Federal Rule of Civil
13   Procedure 12(b)(6). (ECF No. 4). On June 26, 2019, Defendant FAA filed a Motion to
14   Dismiss Plaintiffs’ FAC for lack of subject matter jurisdiction. (ECF No. 6). On the same
15   day, Defendant County filed a Motion for a More Definite Statement or, in the alternative,
16   a Motion to Dismiss Plaintiffs’ FAC for failure to state a claim upon which relief can be
17   granted pursuant to Federal Rule of Civil Procedure 12(b)(6) and a Motion to Strike
18   Plaintiffs’ prayer for punitive damages. (ECF No. 9).
19          On November 6, 2019, the Court granted the Motion to Dismiss filed by Defendant
20   Chase (ECF No. 4) without prejudice, granted the Motion to Dismiss filed by Defendant
21   FAA (ECF No. 6) with prejudice, and granted the Motion to Dismiss filed by Defendant
22   County (ECF No. 9) with prejudice. See ECF No. 28 at 10-11. In addition, the Court
23   denied as moot the Motion to Strike Plaintiffs’ prayer for punitive damages filed by
24   Defendant County (ECF No. 9). See ECF No. 28 at 11.
25         On April 13, 2020, Plaintiffs filed a Motion to Amend Complaint. (ECF No. 36).
26   On May 21, 2020, the Court granted the Motion to Amend Complaint filed by Plaintiffs
27   (ECF No. 36). (ECF No. 37). On June 17, 2020, Plaintiffs filed a Second Amended
28   Complaint (“SAC”). (ECF No. 38).

                                                   2
                                                                              3:19-cv-01152-WQH-NLS
     Case 3:19-cv-01152-WQH-NLS Document 47 Filed 08/13/20 PageID.475 Page 3 of 7



 1             On June 26, 2020, Defendant Chase filed a Motion to Dismiss Plaintiffs’ SAC for
 2   failure to state a claim upon which relief can be granted pursuant to Federal Rule of Civil
 3   Procedure 12(b)(6). (ECF No. 39).1 On July 1, 2020, Defendant County filed a Motion to
 4   Dismiss Plaintiffs’ SAC for failure to state a claim upon which relief can be granted
 5   pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 40).2
 6             On July 20, 2020, Plaintiffs filed a Response in opposition to Defendant Chase’s
 7   Motion to Dismiss (ECF No. 39). (ECF No. 42). The record reflects that Plaintiffs have
 8   not filed a Response in opposition to Defendant County’s Motion to Dismiss (ECF No.
 9   40). On July 24, 2020, Plaintiffs filed a Joint Motion to Strike. (ECF No. 44).3
10             On July 27, 2020, Defendant Chase filed a Reply. (ECF No. 45). On the same day,
11   Defendant County filed a Statement regarding Plaintiffs’ non-opposition to Defendant
12   County’s Motion to Dismiss and a Request for Entry of Judgment. (ECF No. 46).
13       II.      DISCUSSION
14             Rule 10 of the Federal Rules of Civil Procedure requires that the caption of a
15   Complaint “name all the parties . . . .” Fed. R. Civ. P. 10(a). However, “the question of
16   whether a defendant is properly in a case is not resolved merely by reading the caption of
17   a complaint.” Rice v. Hamilton Air Force Base Commissary, 720 F.2d 1082, 1085 (9th
18   Cir. 1983). “Rather, a party may be properly in a case if the allegations in the body of the
19   complaint make it plain that the party is intended as a defendant.” Id. In other words, “the
20   caption of an action is only the handle to identify it and ordinarily the determination of
21   whether or not a defendant is properly in the case hinges upon the allegations in the body
22
23
     1
       Defendant Chase requests judicial notice of Exhibit A (ECF No. 39-2 at 3-7) to Defendant Chase’s
24   Motion to Dismiss. See ECF No. 39-2. The Court has not considered this exhibit in resolving this Order.
25
     2
       Defendant County requests judicial notice of the following six documents: 1) the Court’s November 6,
     2019 Order (ECF No. 28); 2) Plaintiffs’ FAC (ECF No. 1); 3) Plaintiffs’ Motion to Amend Complaint
26   (ECF No. 36); 4) the Court’s May 21, 2020 Order (ECF No. 37); 5) the Court’s January 8, 2019 Order
     filed in Thomas J. Lewis, et al. v. Bill McGowen, et al., No. 3:18-cv-00843-WQH-NLS (“Lewis I”); and
27   6) Plaintiffs’ Complaint filed in Lewis I. See ECF No. 40-2. The Court has not considered these exhibits
     in resolving this Order.
28   3
       Only Plaintiffs’ signatures appear on the Joint Motion to Strike. See ECF No. 44 at 2.

                                                        3
                                                                                      3:19-cv-01152-WQH-NLS
     Case 3:19-cv-01152-WQH-NLS Document 47 Filed 08/13/20 PageID.476 Page 4 of 7



 1   of the complaint and not upon his inclusion in the caption.” Hoffman v. Halden, 268 F.2d
 2   280, 303-04 (9th Cir. 1959), overruled on other grounds by Cohen v. Norris, 300 F.2d 24
 3   (9th Cir. 1962). “While the caption of a complaint is helpful to the court it is usually not
 4   considered part of the pleader’s statement of claim and is not determinative as to the parties
 5   to the action.” Sands v. Arizona Dep’t of Corr., 909 F.2d 1489, at *2 (9th Cir. 1990). This
 6   method of determining parties to an action avoids reliance on procedural technicalities and
 7   comports with the liberal construal afforded pro se complaints. See e.g., Vickerman v.
 8   Dep’t of Hous. & Urban Dev., No. 03:03–CV–00222–LRH–VPC, 2008 WL 3413326, at
 9   *3-4 (D. Nev. Aug. 8, 2008) (same); Miller v. HRHH Gaming, LLC, No. 2:09-cv-01413-
10   RLH-GWF, 2010 WL 11632857, at *3 (D. Nev. Jan. 27, 2010) (same).
11         In this case, Plaintiffs identify Defendants Chase, FAA, and County in the caption
12   of the SAC. See ECF No. 38 at 1. However, Plaintiffs’ sole references to Defendant FAA
13   occur in the following instances: the FAA registration numbers of two individuals who are
14   not parties to this action (see id. at 4, 5); the allegation that “Defendant Chase
15   solicited/provided false information to local aircraft schools, local FAA employees, [and]
16   local Sheriffs with pilots licenses” (id. at 6); and the allegation that “Defendant Chase
17   inactions to enforce county, FAA, and state rules and regulation regarding airports with
18   racist bias” (id. at 8). Plaintiffs’ sole reference to Defendant County occurs in the allegation
19   that “Defendant Chase inactions to enforce county, FAA, and state rules and regulation
20   regarding airports with racist bias.” Id. at 8. In the Joint Motion to Strike, Plaintiffs “ask[]
21   the [C]ourt to . . . [s]trike the County of San Diego [ ] and the Federal Aviation
22   Administration [ ] from the [c]aption.” (ECF No. 44 at 1). Plaintiffs do not bring any
23   claims against or request any relief from Defendants FAA or County. The Court concludes
24   that the SAC alleges claims solely against Defendant Chase. See e.g., Sands, 909 F.2d at
25   *2 (“Because the ADOC cannot be sued under § 1983 for damages and because Sands
26   failed to make specific allegations requesting prospective relief against it in its complaint,
27   the district court did not err holding that ADOC was not a proper party to the complaint.”);
28   Raya v. Barka, No. 19-cv-2295-WQH-AHG, 2020 WL 3469374, at *3 (S.D. Cal. June 25,

                                                    4
                                                                                3:19-cv-01152-WQH-NLS
     Case 3:19-cv-01152-WQH-NLS Document 47 Filed 08/13/20 PageID.477 Page 5 of 7



 1   2020) (“Raya names the 401(k) Plan and the Pension Plan in the caption of the Complaint
 2   and in the ‘Parties’ section of the Complaint. . . . However, Raya does not bring any claim
 3   in the body of the Complaint against the 401(k) Plan or the Pension Plan. Defendants’
 4   Motion to Dismiss the Calbiotech, Inc. 401(k) Profit Sharing Plan and the Calbiotech, Inc.
 5   Pension Plan 401(k) Plan as Defendants is granted.”).
 6         A defendant may remove a civil action from state court to federal court based on
 7   either federal question or diversity jurisdiction. See 28 U.S.C. § 1441. “The presence or
 8   absence of federal-question jurisdiction is governed by the well-pleaded complaint rule,
 9   which provides that federal jurisdiction exists only when a federal question is presented on
10   the face of the plaintiff’s properly pleaded complaint.” Wayne v. DHL Worldwide Express,
11   294 F.3d 1179, 1183 (9th Cir. 2002).
12         “[I]n any civil action of which the district courts have original jurisdiction, the
13   district courts shall have supplemental jurisdiction over all other claims that are so related
14   to claims in the action within such jurisdiction that they form part of the same case or
15   controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). “The
16   district courts may decline to exercise supplemental jurisdiction over a claim under
17   subsection (a) if . . . the district court has dismissed all claims over which it has original
18   jurisdiction . . . .” 28 U.S.C. § 1367(c)(3). “[A] district court has discretion to remand to
19   state court a removed case involving pendent claims upon a proper determination that
20   retaining jurisdiction over the case would be inappropriate.” Carnegie-Mellon Univ. v.
21   Cohill, 484 U.S. 343, 357 (1988). “Dismissal of the federal claim would . . . ordinarily . .
22   . authorize[] the district court to remand the pendent state law claims.” Williams v. Costco
23   Wholesale Corp., 471 F.3d 975, 977 (9th Cir. 2006) (citing 28 U.S.C. § 1367(c)(3)).
24         “Supreme Court and Ninth Circuit precedent teaches us that the district court is in
25   the best position to judge the extent of resources invested in a case and that, therefore, the
26   district court’s discretion ought not be lightly disturbed.” Schneider v. TRW, Inc., 938 F.2d
27   986, 993-94 (9th Cir. 1991). “[I]n the usual case in which federal-law claims are eliminated
28   before trial, the balance of factors . . . will point toward declining to exercise jurisdiction

                                                    5
                                                                               3:19-cv-01152-WQH-NLS
     Case 3:19-cv-01152-WQH-NLS Document 47 Filed 08/13/20 PageID.478 Page 6 of 7



 1   over the remaining state law claims.” Id. at 993 (second alteration in original). “Depending
 2   on a host of factors, then—including the circumstances of the particular case, the nature of
 3   the state law claims, the character of the governing state law, and the relationship between
 4   the state and federal claims—district courts may decline to exercise jurisdiction over
 5   supplemental state law claims.” City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156,
 6   173 (1997). “While discretion to decline to exercise supplemental jurisdiction over state
 7   law claims is triggered by the presence of one of the conditions in § 1367(c), it is informed
 8   by the Gibbs values of economy, convenience, fairness, and comity.” Acri v. Varian
 9   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997).
10           In this case, Defendant FAA removed the action to this Court solely on the basis of
11   federal question jurisdiction, specifically 28 U.S.C. § 1442(a)(1). See ECF No. 1 at 2. The
12   Notice of Removal does not assert diversity jurisdiction.4 The remaining causes of action
13   in this case are two state-law claims asserted against Defendant Chase: negligence and
14   fraud. See ECF No. 38 at 1-11. Plaintiffs allege only California state-law claims and no
15   federal causes of action in the SAC. The Court has not addressed the merits of Plaintiffs’
16   claims. Taking into consideration the values of economy, convenience, fairness, and
17   comity, the Court declines to exercise supplemental jurisdiction over Plaintiffs’ state-law
18   claims. See e.g., Stocco v. Gemological Inst. of Am., Inc., No. 12–CV–1291 WQH (DHB),
19   2015 WL 728649, at *3 (S.D. Cal. Feb. 19, 2015) (“In this case, Defendant GIA removed
20   the action to this Court on the basis of federal question jurisdiction. . . . The notice of
21   removal does not assert diversity of citizenship. The remaining claims in this case are three
22   counterclaims asserted by Defendant GIA against all Plaintiffs: (1) breach of contract; (2)
23   breach of contract; and (3) fraud. . . . Taking into consideration the values of economy,
24
25
26
27   4
       Even if diversity of citizenship was asserted in the Notice of Removal, diversity jurisdiction does not exist
     in this case. Plaintiffs fail to allege facts regarding their citizenship and the citizenship of Defendants.
28

                                                            6
                                                                                             3:19-cv-01152-WQH-NLS
     Case 3:19-cv-01152-WQH-NLS Document 47 Filed 08/13/20 PageID.479 Page 7 of 7



 1   convenience, fairness, and comity, the Court declines to exercise supplemental jurisdiction
 2   over Defendant GIA’s state-law counterclaims.”).
 3      III.   CONCLUSION
 4         IT IS HEREBY ORDERED that this action is REMANDED to the Superior Court
 5   of California for the County of San Diego, where it was originally filed and assigned case
 6   number 37-2019-00016853-CU-PO-CTL.
 7         IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant Chase
 8   Airport Management Inc. (ECF No. 39) is DENIED as moot.
 9         IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant County
10   of San Diego (ECF No. 40) is DENIED as moot.
11         IT IS FURTHER ORDERED that the Joint Motion to Strike filed by Plaintiffs
12   Thomas J. Lewis and Leticia G. Lewis (ECF No. 44) is DENIED as moot.
13    Dated: August 13, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                                                            3:19-cv-01152-WQH-NLS
